—Order, Supreme Court, New York County (Helen Freedman, J.), entered on or about January 15, 1993, which, insofar as appealed from, granted plaintiffs motion to amend the complaint to add a cause of action for wrongful death, unanimously affirmed, without costs.
We agree with the IAS Court that the motion papers, which included the deceased’s death certificate stating that the brain stem tumor was a significant cause of death, and the affidavit of one of her physicians stating that the pneumonia that was the direct cause of death was a consequence of the paraplegia caused by the brain tumor, contained a sufficient evidentiary showing to support the added cause of action for wrongful death (cf., McGuire v Small, 129 AD2d 429). Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Tom, JJ.